In a habeas corpus proceeding to obtain custody of the parties’ daughter, the father appeals from a judgment of the Supreme Court, Nassau County (Diamond, J.), dated June 25, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Supreme Court correctly denied his writ seeking, inter alia, custody of the parties’ *494child. The divorce decree that awarded custody of the child to the mother was entitled to full faith and credit in New York since it was issued by the state of Arkansas, which had jurisdiction to determine the custody of the child (see Cesario v Cesario, 4 AD3d 447 [2004] [decided herewith]).
The father’s remaining contentions are without merit. Prudenti, EJ., Goldstein, Luciano and Cozier, JJ., concur.